Case 21-13459-JKS           Doc 9    Filed 05/04/21 Entered 05/04/21 15:05:34          Desc Main
                                     Document      Page 1 of 1



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 2021-0079


 POWERS KIRN, LLC
 ecf@powerskirn.com
 William M. E. Powers III
 728 Marne Highway, Suite 200
 Moorestown, NJ 08057
 856-802-1000
 Attorney for Ally Bank
 In Re:                                                       Case No.: 21-13459-JKS

             Del Dwain Howard Allison                         Chapter: 11
             Donna Marie Allison
             aka Donna Marie Introcaso                        Judge: Honorable John K. Sherwood
             aka Donna Introcaso-Allison


                                       NOTICE OF APPEARANCE

          Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned enters an
appearance in this case on behalf of Ally Bank. Request is made that the documents filed in this case
and identified below be served on the undersigned at this address:
          ADDRESS:
          Powers Kirn, LLC
          728 Marne Highway, Suite 200
          Moorestown, NJ 08057

          DOCUMENTS:
          : All notices entered pursuant to Fed. R. Bankr. P. 2002.
          : All documents and pleadings of any nature.



                                                   POWERS KIRN, LLC

                                                   /s/ William M. E. Powers III
Date: May 4, 2021                                  By: William M. E. Powers III
